DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 and 8-19 are objected to because of the following informalities:
It is suggested to amend "micrometer" to "micrometers" in line 13 of claim 1
It is suggested to amend "diameter of not exceeding 0.5 micrometer exist in Mg" to "diameter not exceeding 0.5 micrometers exist in a Mg" in line 4 of claim 2
It is suggested to remove the parenthesis in line 4 of claim 3
It is suggested to remove the colon in line 6 of claim 3
It is suggested to remove the colon in line 5 of claim 4
It is suggested to amend "rate: at" to "rate of at" in line 5 of claim 5
It is suggested to amend "degree" to "degrees" in lines 6 and 10 of claim 6
It is suggested to remove the parenthesis in lines 3 and 4 of claim 8
It is suggested to remove the colon in line 6 of claim 8
It is suggested to remove the colon in line 5 of claims 9-11
It is suggested to amend "rate: at" to "rate of at" in line 4 of claims 12-18
It is suggested to amend "degree" to "degrees" in lines 5, 8, and 9 of claim 19
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, 8-9, 11-12, 15-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "an added element" in line 3.  It is unclear if this added element is an element previously recited in claim 1 (i.e., Mn, Bi, Sn, or Zr), or is a new, unrecited element (e.g., Fe).  Clarification is requested.
Claim 6 recites the limitation "the solution treatment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the treated material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the solution treatment" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the treated material" in line .  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 7, 8-9, 11-12, 15-16, 18, and 20, these claims do not remedy the deficiencies of parent claims 2, 6, and 19 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104480330 (machine translation provided by applicant).
CN '330 discloses in an example an extruded [0060-0061] (i.e., wrought) Mg alloy material comprising 3.0 wt% Sn and 0.5 wt% Mn with the balance being Mg and unavoidable impurities [0059]; this composition thus has, in mol%, 99.412% Mg, 0.631% Sn, and 0.227% Mn.  This composition meets the limitations in claim 1 of:
wherein X is any one kind of element from Mn, Bi, and Sn, 
wherein Z is one or more kinds of elements from Mn, Bi, Sn, and Zr, but does not overlap the element of X, 
wherein a value of A (0.631 mol%) is at least 0.03 mol% and not exceeding 1 mol%, 
wherein, with respect to a relationship of A and B, A≥B (0.631 mol% ≥ 0.227 mol%) and an upper limit of B is not exceeding 1.0 times as large as an upper limit of A and a lower limit of B is at least 0.03 mol%.
The wrought alloy additionally has an average crystal grain size of 400 nm [0063].
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 103667838 B (machine translation provided by applicant).
	CN '838 discloses an Mg-based alloy wrought material in embodiment 1 that has a composition (in wt%) of 98.5% Mg, 1% Sn, and 0.5% Mn [0038]; this composition thus has, in mol%, 99.569% Mg, 0.224% Mn, and 0.207% Sn.  This composition meets the limitations in claim 1 of:
wherein X is any one kind of element from Mn, Bi, and Sn, 
wherein Z is one or more kinds of elements from Mn, Bi, Sn, and Zr, but does not overlap the element of X, 
wherein a value of A (0.224 mol%) is at least 0.03 mol% and not exceeding 1 mol%, 
wherein, with respect to a relationship of A and B, A≥B (0.224 mol% ≥ 0.207 mol%) and an upper limit of B is not exceeding 1.0 times as large as an upper limit of A and a lower limit of B is at least 0.03 mol%.
	CN '838 further discloses a method of making their Mg-based alloy wrought material in embodiment 1 by melting and casting the Mg-alloy above [0039-0040], performing a homogenization (i.e., solution treatment) on the melted and cast alloy at 520°C for 24hrs, cooled by water quenching [0041].  The homogenized (i.e., treated) alloy is then extruded at 250°C with 
	CN '838 is silent as to their Mg-based alloy wrought material and method of making possessing the presently claimed properties of (alone or in combination):
an average crystal grain size of the Mg-based alloy wrought material is not exceeding 20 micrometers [claim 1, 6-7 by dependency]
intermetallic compound particles constituted of Mg and an added element and having an average diameter of not exceeding 0.5 micrometers exist in a Mg mother phase and/or crystal grain boundaries of a metallographic structure of the Mg-based alloy wrought material [claim 2, 19-20 by dependency]
a value of a formula of (σmax- σbk)/σmax is at least 0.2 when a maximum applied stress is defined as σmax and a stress at break is defined as σbk in a stress-strain diagram obtained by a room temperature tensile test with an initial strain rate not exceeding 1×10-3 s-1 [claims 3, 8]
the Mg-based alloy wrought material does not break even if a nominal strain of at least 0.2 is applied in a room temperature tensile test or compression test with an initial strain rate not exceeding 1×10-3 s-1 [claims 4, 9-11]
an area enclosed by a nominal stress-and-nominal strain curve in a stress-strain diagram obtained by a room temperature compression test with an initial strain rate of at least 1×10-3 s-1 exhibits at least 200 kJ with respect to the Mg-based alloy wrought material [claims 5, 12-18]
prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).  In the instant case, the Mg-based alloy wrought material of CN '838 would be expected to have the same or similar properties as the instantly claimed Mg-based alloy wrought material because it possesses a substantially identical chemical structure and is produced by a substantially identical method.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112.01(I).  Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
"Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) ("[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references US 2013/0039805 and US 2016/0024629 disclose Mg-based alloys with at least two of Mn, Bi, Sn, and Zr with grain sizes on the order of about 20 microns.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: 

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738